Citation Nr: 0727745	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to restoration of disability compensation 
benefits for a psychiatric disability, reduced on the basis 
of concurrent receipt of Federal Workers Compensation 
benefits.

2.  Entitlement to waiver of overpayment of debt in the 
amount of $10,548.80 resulting from concurrent receipt of 
Federal Workers Compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.

The Board notes that a report of contact dated in July 2006 
indicates that the veteran wished to withdraw his appeal of 
entitlement to restoration of VA disability compensation 
benefits reduced on the basis of concurrent receipt of 
Federal Workers Compensation benefits.  However, the veteran 
did not convey this request in writing in the format mandated 
by 38 C.F.R. § 20.204.  In a letter dated in August 2006, and 
signed by the veteran, he stated that he wished to continue 
the appeal.  As a valid withdrawal of the appeal was never 
received, the Board retains jurisdiction over the appeal.

The Board also notes that the RO's decision to withhold 
benefits based on concurrent receipt of Federal Workers 
Compensation benefits necessarily impacted the veteran's 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
which he had been receiving since June 2003.  Although the 
Board's decision here is favorable to the veteran, it affects 
only those benefits awarded for an acquired psychiatric 
disorder, and it does not entirely restore the schedular 
rating in effect prior to the discontinuation of the TDIU 
award.  Moreover, consideration of TDIU in this case would 
necessarily involve consideration of the veteran's other 
service-connected disabilities, which are not currently on 
appeal.  Consequently, the Board concludes that the issue of 
entitlement to TDIU is not currently on appeal.  Should the 
veteran wish to pursue such a claim, he should submit a claim 
to the RO.




FINDINGS OF FACT

1.  The veteran's award of Federal Workers Compensation 
benefits was based on degenerative joint disease of the 
lumbar spine; his service-connected psychiatric disability is 
a separately ratable disability for which he has not been 
awarded Federal Workers Compensation benefits.

2.  A substantive appeal with respect to the issue of 
entitlement to waiver of overpayment of debt in the amount of 
$10,548.80 was not timely received.


CONCLUSIONS OF LAW

1.  Reduction of VA disability benefits related to the 
veteran's acquired psychiatric disorder was not proper.  
38 C.F.R. § 3.708 (2006).

2.  The requirements for perfection of an appeal with respect 
to the issue of entitlement to waiver of overpayment of debt 
in the amount of $10,548.80 were not met.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Benefits

Legal Criteria

The Federal Employees' Compensation Act (FECA), as amended (5 
U.S.C.A. 8101 et seq.) provides for the payment of workers' 
compensation benefits to civilian officers and employees of 
all branches of the Government of the United States.  See 20 
C.F.R. § 10.00 (2006).

Where a veteran is entitled to compensation from the Office 
of Workers' Compensation (OWCP) based on civilian employment 
and is also entitled to compensation under laws administered 
by the VA for the same disability, he must elect which 
benefit he will receive.  On or after September 13, 1960, an 
award of VA benefits cannot be approved for payment of 
compensation concurrently with compensation from OCWP and, in 
such instances, an election to receive benefits from either 
agency is final.  There is no right of reelection.  38 C.F.R. 
§ 3.708(b)(1).

There is no prohibition against payment of benefits under 
FECA concurrently with other benefits administered by VA when 
such benefits are not based on the same disability.  38 
C.F.R. § 3.708(b)(2).

Analysis

The veteran is seeking a finding that his service-connected 
benefits were not properly reduced, and that restoration of 
that portion of the benefits representing his service-
connected psychiatric disorder is warranted.  In effect, this 
amounts to a question of the validity of the debt of 
$10,548.80.  This amount was calculated based on the period 
from August 1, 2001 to June 28, 2003, the period during which 
the veteran was concurrently receiving payments under FECA 
for a low back disability and VA compensation benefits.  
Effective June 28, 2003, the veteran elected to receive 
benefits under the Civil Service Retirement System (CSRS) in 
lieu of FECA benefits.  

At the time the veteran's VA disability benefits were 
reduced, service connection was in effect for a low back 
disability, assigned a 40 percent rating, for depression, 
assigned a 60 percent rating, for second degree burns of the 
left leg, assigned a 10 percent rating, and for finger 
fracture residuals, assigned a noncompensable rating.  The 
veteran was also in receipt of a TDIU.  

The Board finds initially that the veteran's VA disability 
benefits for his low back disorder were properly reduced 
based on concurrent receipt of workers' compensation benefits 
under FECA for the same disability.  The claim file contains 
a copy of an election of benefits form, signed by the veteran 
and dated in April 2002, indicating his election of FECA 
compensation.  

Indeed, the veteran does not appear to contest the propriety 
of the reduction of VA benefits based on the low back 
disability, or the validity of that portion of the debt.  His 
contention, as stated in the October 2003 notice of 
disagreement, is that the benefits awarded for his 
psychiatric disorder should not have been reduced.  
Similarly, in the VA Form 646 dated in September 2006, the 
veteran's representative stated that any effort to recover an 
overpayment should only concern the spinal condition, as the 
veteran never received any FECA benefits for depression.  

The Board finds that, to the extent of the reduction in 
benefits that is attributable to the service-connected 
psychiatric disorder, such reduction was improper, and the 
veteran is entitled to restoration of such benefits.  

In so finding, the Board notes that there does not appear to 
be any question with respect to the stated basis for the FECA 
award.  It is clear that the FECA award was based solely on 
the veteran's low back disability.  The veteran submitted his 
claim form and his notice of award.  The claim form refers to 
a low back injury.  Medical evidence submitted in support of 
the FECA claim also refers to a low back injury.  Moreover, a 
report of contact dated in August 2003 indicates that a 
telephone call was placed by a VA employee to OWCP confirming 
that FECA benefits were being paid for a "lumbar" back 
injury.  There is no indication that the FECA benefits in 
question were in any way related to the veteran's service-
connected psychiatric disorder.  

In essence, the question before the Board centers on whether 
the veteran's psychiatric disorder and low back disorder 
constitute the same disability for purposes of 38 C.F.R. 
§ 3.708 (b).  The Board finds that they do not.  Although the 
pertinent statutory and regulatory provisions and the VA 
Adjudication Procedure Manual, M21-1 §§ 20.10-20.14 do not 
specifically address the situation where a service connection 
is awarded on a secondary basis, as opposed to a direct 
basis, there is no reason to conclude that such a distinction 
should be dispositive with respect to this question.  Once 
entitlement to service connection has been established on 
either a direct or secondary basis, the veteran is entitled 
to be separately compensated for each disability, based on 
its own distinct symptomatology.  

Although not directly on point, the Court's discussion in the 
case of Esteban v. Brown, 6 Vet. App. 259 (1994) is 
instructive with respect to the question of what constitutes 
a separate disability for compensation purposes.  The Court 
noted that the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  The Board finds with respect to the case here, 
that none of the symptomatology considered in evaluating the 
veteran's psychiatric disorder is duplicative of or overlaps 
with the symptomatology related to his low back disorder.  
While they are clearly etiologically related, they are, in 
the Board's view, separate disabilities within the meaning of 
38 C.F.R. § 3.708 (b).  To conclude otherwise would be to 
deny compensation altogether for the veteran's psychiatric 
symptomatology, as the FECA award clearly does not 
contemplate psychiatric symptomatology.  

Further complicating matters, the Board notes that service 
connection for the psychiatric disorder was granted by the RO 
on the basis of aggravation of a pre-existing psychiatric 
condition.  The Board acknowledges that the medical evidence 
is unclear as to whether and to what extent the service-
connected aggravation of veteran's psychiatric disorder is 
attributable to the work-related back injury as opposed to 
the in-service back injury for which service connection was 
originally established.  However, this is a matter wholly 
outside of the bounds of the issue currently before the 
Board.  Service connection was in fact granted for a 
psychiatric disorder in August 2002, and a 60 percent rating 
was assigned (representing a reduction from 70 percent based 
on aggravation of a pre-existing psychiatric condition).  
Indeed, the RO did not specifically find in its September 
2003 decision here on appeal that there was any question with 
respect to the veteran's underlying entitlement to service 
connection for a psychiatric disorder, or with the rating 
assigned.  The RO appears to have based its decision solely 
on the fact that service connection for a psychiatric 
disorder was based secondarily on the low back disorder.  As 
discussed above, common etiology is not a determining factor.  
The two conditions do not represent the same disability, and 
there is no prohibition against payment of benefits under 
FECA concurrently with other benefits administered by VA when 
such benefits are not based on the same disability.  
38 C.F.R. § 3.708(b)(2).

Accordingly, the Board concludes that the disability benefits 
related to the veteran's psychiatric disorder should not have 
been reduced on the basis of 38 C.F.R. § 3.708 (b), and 
restoration of those benefits is in order.

Waiver

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 .S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

After the SOC is provided to the appellant, the appellant 
must file a formal appeal within 60 days from the date the 
SOC is mailed, or within the remainder of the one-year period 
from the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (where a claimant did not perfect an appeal by 
timely filing a substantive appeal, the RO rating decision 
became final).  By regulation this formal appeal must consist 
of either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  The formal appeal permits the appellant to 
consider the reasons for an adverse RO decision, as explained 
in the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3).

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
issue of entitlement to waiver of overpayment of debt in the 
amount of $10,548.80 resulting from concurrent receipt of 
FECA benefits, within the required 60 days after the issuance 
of the October 2004 SOC, or within the remainder of the one-
year period from the date the notification of the RO decision 
was mailed.  Because the veteran did not timely submit a 
substantive appeal, the Board finds it has no jurisdiction 
over the appeal as to this issue.  The appeal as to that 
issue must, therefore, be dismissed.  38 U.S.C.A. §§ 7105, 
7108; see also Rowell, 4 Vet. App. at 17 [observing in 
general that if there is a failure to comply with the law or 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to this issue if he wished 
to pursue his appeal.  A December 2004 letter attached to the 
SOC made this requirement amply clear.  Further, the Board 
sent the veteran a detailed letter, with a copy to his 
accredited representative, in June 2007.  The veteran 
responded to the Board's letter in July 2007; however, he 
pointed to a substantive appeal submitted in August 2004, 
pertaining to the issue of entitlement to restoration of 
disability compensation benefits reduced on the basis of 
concurrent receipt of FECA benefits.  Significantly, this was 
received prior to the October 2004 SOC.  VA regulations 
specifically provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after an SOC has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Thus, the timing of the 
receipt of documents is crucial.

Pursuant to 38 C.F.R. § 3.109 (2006), time limits for filing 
may be extended in some cases on a showing of "good cause."  
The Court decided in Corry v. Derwinski, 3 Vet. App. 231 
(1992), however, there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this case, the 
veteran did not request any extension of time for filing a 
substantive appeal, and he has not demonstrated good cause 
for an untimely filing of a substantive appeal as to this 
issue.

Accordingly, this matter will be dismissed because of the 
veteran's failure to file a timely substantive appeal.


        (CONTINUED ON NEXT PAGE)



ORDER

Restoration of disability benefits related to the veteran's 
acquired psychiatric disorder is granted.

The appeal of the RO's denial of entitlement to waiver of 
overpayment of debt in the amount of $10,548.80 is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


